                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    NO. 5:19-CR-331-BO-2


 UNITED STATES OF AMERICA
                                                            UNOPPOSED MOTION
     v.                                                 TO CONTINUE ARRAIGNMENT

 DAMEON SHAE ADCOCK



       The defendant, Dameon Shae Adcock, by and through counsel, hereby moves the Court

to continue the arraignment hearing for twenty-one (21) days to December 4, 2019. In support

of this motion, Mr. Adcock states the following:

       1. On 20 August 2019, Mr. Adcock was named in a nine-count Indictment charging him

           with conspiracy to commit acts against the United States involving passport fraud, in

           violation of Title 18, United States Code, Section 1542; false statements on passport

           application and aggravated identity theft, in violation of Title 18, United States Code,

           Sections 1028A(a)(1), 1028A(c), 1542, and 2; and aiding and abetting fraud and

           misuse of visas, permits, and other documents, security fraud, in violation of Title 42,

           United States Code, Section 408(a)(7)(B).

       2. On 26 August 2019, the Court appointed the Office of the Federal Public Defender to

           represent Mr. Adcock. Defense counsel filed a Notice of Appearance on 28 August

           2019.

       3. Mr. Adcock appeared for his initial appearance before Magistrate Judge Robert T.

           Numbers on 26 August 2019. Government did not move for detention. An Order

           Setting Conditions of Release was issued the same day.
       4. A Notice of Hearing filed on November 1, 2019 set the arraignment for 13 November

           2019 at 9:30 a.m. in Raleigh, North Carolina.

       5. The parties are continuing to negotiate a plea and anticipate that this additional time

           will assist in the resolution of the case.

       6. Defense counsel respectfully requests that the arraignment be continued accordingly.

       7. Assistant United States Attorney Gabriel Diaz has been contacted and has no

           objection to an extension of the pretrial motions deadline and continuance of the

           arraignment.

       8. This motion is made in good faith and not for purposes of delay. Neither the

           Government nor the Defendant would be prejudiced by the continuance sought

           herein.

       WHEREFORE, the Defendant respectfully requests that the arraignment in this matter be

continued accordingly to a date that the Court deems appropriate. The ends of justice served by

this motion outweigh the interests of the public and the Defendant in a speedy trial as set forth in

Title 18 U.S.C. § 3161 (h)(7)(A).




                                                   2
Respectfully submitted this 5th day of November, 2019.

                                           G. ALAN DUBOIS
                                           Federal Public Defender

                                           /s/ Edward D. Gray
                                           EDWARD D. GRAY
                                           Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           E-mail: Edward_Gray@fd.org
                                           N.C. State Bar No. 37539
                                           LR 57.1 Counsel Appointed




                                              3
                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

GABRIEL DIAZ
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461
caroline.webb@usdoj.gov

by electronically filing the foregoing with the Clerk of Court on 5 November 2019, using the

CM/ECF system which will send notification of such filing to the above.

       This the 5th day of November, 2019.

                                             /s/ Edward D. Gray
                                             EDWARD D. GRAY
                                             Assistant Federal Public Defender
                                             Attorney for Defendant
                                             Office of the Federal Public Defender
                                             150 Fayetteville Street, Suite 450
                                             Raleigh, North Carolina 27601
                                             Telephone: 919-856-4236
                                             E-mail: Edward_Gray@fd.org
                                             N.C. State Bar No. 37539
                                             LR 57.1 Counsel Appointed




                                                4
